Case 2:21-cv-04021-JXN-LDW Document 29 Filed 08/05/21 Page 1 of 9 PagelD: 421

Daniel W. Sexton, Esq. LLC

ATTORNEY AT LAW
229 NEW CENTRE ROAD
HILLSBOROUGH , NEW JERSEY 088444
PHONE: (201) 406 —9960
DanielSextonEsq@gmail.com

August 5, 2021

Via ECF

Honorable Leda Dunn Wettre. USMJ

Martin Luther King Building & U.S. Courthouse (MLK 3C)
50 Walnut Street

Newark, New jersey 07101

Re: Parks, Nyeer v. McCormack, John, et al
Civil Action 2:21-cv-04021

Dear Judge Wettre:

The parties having missed the discovery dates in the Joint Proposed Discovery Plan (Copy of which is
attached hereto as Exhibit A), jointly request that all of these dates be extended by three months. If Your
Honor approves this, the relevant dates would be as follows: ‘

Rule 26 Disclosures: August 12, 2021;

PlaintifPs expert reports: September 30, 2022;
Defendants’ expert reports: December 30, 2022;

Factual Discovery: to be completed by August 20, 2022,

By way of status update, a Motion to Dismiss has been made by the Middlesex Prosecutor and a Partial
Motion who has also requested a Stay of Discovery. Plaintiff intends to file an opposition to the Request for a
Stay. A Partial Motion to Dismiss has been made by counsel for Woodbridge.

Please also amend the draft discovery order to indicate that the parties have engaged in initial settlement
discussions but that at this point, there is no agreement in that regard.

Respectfully submitted,

DWS/swd a
_ Daniel W. Sexton

ce Lori Dvorak via ECF only
Frederick L. Rubenstein via ECF only
Jordyn Jackson, DAG via ECR only
Chent via email only
Case 2:21-cv-04021-JXN-LDW Document 29 Filed 08/05/21 Page 2 of 9 PagelD: 422

 

 

EXHIBIT A

 
Case 2:21-cv-04021-JXN-LDW Document 29 Filed 08/05/21 Page 3 of 9 PagelD: 423
Case 2:21-cv-04021-MCA-LDW Document 8 Filed 04/15/21 Page 1 of 5 PagelD: 121

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

NIJEER PARKS,
CIVIL ACTION NO.: 2:21-cv-4021

Plaintiff, Hon. Madeline Cox Arleo, U.S.D.J.
VS. Hon. Leda Dunn Wettre, U.S.M.J

JOHN E. McCORMACK, MAYOR OF
WOODBRIDGE, in his personal and official
capacity, ROBERT HUBNER, DIRECTOR OF
THE WOODBRIDGE POLICE, in his personal {| R- 16 Scheduling Conference April 28, 2021
and official capacity, CITY OF WOODBRIDGE
POLICE OFFICERS, ANDREW LYSZK and
WOODBRIDGE POLICE SGT. JOSEPH
LICCIARDI, WOODBRIDGE POLICE
OFFICERS JOHN AND JANE DOE1-20, as yet
unknown actors, MIDDLESEX DEPARTMENT
OF CORRECTIONS, JOHN AND JANE DOES
1-20, being unknown actors, MIDDLESEX
COUNTY PROSECUTOR, ACTING
PROSECUTOR, CHRISTOPHER KUBERIET,
in his personal and official capacity, and
ASSISTANT MIDDLESEX COUNTY
PROSECUTOR PETER NATASI, and IDEMIA,
INC.’S being the maker of the facial recognition
software and ABC CORPORATION, being an as
yet unknown seller or servicer of the facial
recognition programs.

JOINT PROPOSED DISCOVERY PLAN

 

Defendants

L. Set forth a brief description of the case, including the causes of action and defenses
asserted.

Plaintiff’s Description of the Case and Causes of Action:
As of the time of this submission, defendants were unable to obtain Plaintiff's input.
As to the Defendants:

On February 16, 2019, Woodbridge police were dispatched to the Hampton Inn Hotel on
a report of a shoplifting. Officers responded and the suspect, who was found with items from the
Hotel, identified himself as Jamal Owens and produced a Tennessee drivers license. When the
drivers license could not be confirmed, Woodbridge contacted Tennessee and were advised the
DL number was fraudulent. When the suspect could provide no additional identification and due
to his admission that he did not pay for the items, he was told he was being placed under arrest.
Before he could be handcuffed, he resisted officer control and fled the scene, leading police on a
Case 2:21-cv-04021-JXN-LDW Document 29 Filed 08/05/21 Page 4 of 9 PagelD: 424
Case 2:21-cv-04021-MCA-LDW Document 8 Filed 04/15/21 Page 2 of 5 PagelD: 122

foot chase before returning to his vehicle and refusing to exit same. The backed the vehicle up
then sped forward, striking the back of the patrol car before redirecting his vehicle at one of the
officers, causing him to evade being struck. The vehicle then fled the scene.

Detectives responded to secure the scene and record evidence. Additionally, the suspect
fled without the Tennessee DL and dropped a bag of personal items. All witnesses and officers
involved confirmed that the DL photo on the Tennessee license was that of the suspect.
Thereafter, the photo on the suspect’s DL was sent out to the Regional Operations Intelligence
Center (ROIC) and the New York State Intelligence Center (NYSIC) for facial recognition. On
January 27, 2019, Woodbridge received notification of a hit confirmation from Rockland County
Sheriff's Intelligence Center and Palisades Interstate Parkway Police that they had a “high
profile comparison” to the picture for a Nijeer Parks, last known address Paterson, N.J. The
Middlesex County Prosecutor’s Office was contacted and authorized a warrant based on the facts
of the case, placed on 1225-2019-000156 & 158 for, among other charges, aggravated assault on
police, eluding, resisting, shoplifting, possession of CDS, possession of false government
document and hindering. The municipal judge, after reading the Affidavit of Probable Cause,
signed the warrants. Thereafter, the warrants were faxed to Paterson P.D. for service.

Thereafter, on February 5, 2019, Mr. Parks presented to the Woodbridge Police Station in
reference to his active warrants. He was booked, processed and transported to the Middlesex
County Jail on the Warrants, where he was committed as “no bail”. Mr. Parks was transported to
the Superior Court on February 8" and thereafter on February 13, 2019, at which time he was
released under the terms of the Pretrial Release Order on Non-Monetory Conditions in
accordance with the consent of the parties and approved by Judge Rivas.

The Defendants deny and dispute Plaintiff's claims, deny that the Defendants violated
any of Plaintiff's State or Federal Constitutional rights, and assert that Defendants are immune
from liability and acted at all times with probable cause and pursuant to Judicial approval.
Additionally, Defendants respectfully contend that Plaintiff cannot establish the violation of any
State or Federal law.

Defendants have filed their respective Answers to the Plaintiff's Amended Complaint,
wherein the allegations asserted by Plaintiff were denied and various affirmative defenses were
asserted. The Defendants incorporate herein and refer the Court to the affirmative defenses
contained in their respective Answers

2. Have settlement discussions taken place? If so, when?
No, not at this time.

(a) What was plaintiff's last demand?

(1) Monetary demand: N/A
(2) Non-monetary demand: N/A

(b) What was defendant’s last offer?
(1) Monetary offer: N/A
. (2) Non-monetary offer: N/A
Case 2:21-cv-04021-JXN-LDW Document 29 Filed 08/05/21 Page 5 of 9 PagelD: 425

Case 2:21-cv-04021-MCA-LDW Document 8 Filed 04/15/21 Page 3 of 5 PagelD: 123

3. The parties have ___—szhave not __X_ exchanged the information required by Fed. R. Civ.

P. 26(a)(1). If not, state the reason therefor.

The parties anticipate the exchange of Initial Rule 26 Disclosures within fourteen

(14) days of the date of the Initial Scheduling Conference.

4. Describe any discovery conducted other than the above disclosures.

None at this time.

3. Generally, dispositive Motions cannot be filed until the completion of discovery.
Describe any Motions any party may seek to make prior to the completion of discovery.
Include any jurisdictional Motions and Motions to Amend.

6. Proposed joint discovery plan:

(a)

Discovery is needed on the following subjects:

The subjects for discovery include: All issues alleged in the Complaint, including
but not limited to: (a) liability issues; (b) damages; (c) Plaintiff's prior contact with law

enforcement.

(b)

Should discovery be conducted in phases? If so, explain.

The parties do not feel that discovery needs to be conducted in phases.

(c)
(d)
(e)

(f)

(g)
(h)

Number of interrogatories by each party to each other party:___25 .
Number of depositions to be taken by each party:_10.
Plaintiff's expert reports due on:

Plaintiff proposes:
Defendants propose: June 30, 2022

Defendants’ expert reports due on:

Plaintiff proposes:
Defendants propose: August 30, 2022

 

Motions to Amend or Add Parties to be filed by: October 28, 2021.

Dispositive motions to be served within 45 days after the completion of
discovery.
Case 2:21-cv-04021-JXN-LDW Document 29 Filed 08/05/21 Page 6 of 9 PagelD: 426

Case 2:21-cv-04021-MCA-LDW Document 8 Filed 04/15/21 Page 4 of 5 PagelD: 124

10.

11.

(1) Factual discovery to be completed by:

Plaintiff proposes:
Defendants propose: _May 20, 2022

Gj) Expert depositions to be completed by:

Plaintiff proposes:
Defendants propose: TBD.

(k) Set forth any special discovery mechanism or procedure required, including data
Preservation orders or protective orders:

The Parties anticipate the entry of a Discovery Confidentiality Order.
(1) A pre-trial conference may take place on: To be determined by the Court.
(m) Trial date: On a date to be set by the Court (jury trial).

Do you anticipate any discovery problem(s)? Yes X No _. Ifso, explain.

Issues related to the ongoing COVID 19 Pandemic.

 

Do you anticipate any special discovery needs (i.e., videotape/telephone depositions,

problems with out-of state witnesses or documents, etc.)?

None known at this time.

State whether this case is appropriate for voluntary arbitration (pursuant to L. Civ.
R.01.1lor otherwise), mediation (pursuant to L. Civ. R. 301.1 or otherwise), appointment
of a special master or other special procedure. If not, explain why and state whether any
such procedure may be appropriate at a later time (i.e., after exchange of pretrial
disclosures, after completion of depositions, after disposition of dispositive motions,
etc.).

Unable to be determined as discovery has not commenced.
Is this case appropriate for bifurcation? Yes = No X

The Parties Do Do Not_X consent to the trial being conducted by a Magistrate Judge.
Case 2:21-cv-04021-JXN-LDW Document 29 Filed 08/05/21 Page 7 of 9 PagelD: 427

Case 2:21-cv-04021-MCA-LDW Document 8 Filed 04/15/21 Page 5 of 5 PagelD: 125

DANIEL W. SEXTON, LLC
Attorney for Plaintiff, Nijeer Parks

 

DVORAK & ASSOCIATES, LLC
Attorney for Defendants, Middlesex County
Department of Corrections

sf Lori A. Dvorak, Esq.

 

JAMES T. NOLAN & ASSOCIATES, LLC
Attorney for Defendants, John E. McCormac,
Robert Hubner Director of the Woodbridge
Police, Woodbridge Police Officer Andrew
Lyszk and Woodbridge Sgt. Joseph Licciardi

s/f Fredrick £L. Rubenstein, Esq.
N. J. DEPARTMENT OF LAW AND

PUBLIC SAFETY
Attorney for Defendant, Christopher Kuberiet

s/ Jordynn E. Jackson, D.A.G.

 
Case 2:21-cv-04021-JXN-LDW Document 29 Filed 08/05/21 Page 8 of 9 PagelD: A428

Daniel W. Sexton, Esq. LLC

ATTORNEY AT LAW
229 NEW CENTRE ROAD
HILLSBOROUGH , NEW JERSEY 088444
PHONE: (201) 406 —9960
DanielSextonEsq@gmail.com

April 27, 2021

Via RCI

Honorable Leda Dunn Wettre. USMJ

Martin Luther King Building & U.S. Courthouse (MLK 3C)
50 Walnut Street
Newark, New jersey 07101

Re: Parks, Nijeer v. McCormack, John, et al
Civil Action 2:21-cv-04021

Dear Judge Wettre:
A. Introduction

I represent the plaintiff in the above referenced matter which is scheduled for an Initial Conference before
Your Honor, tomorrow, Wednesday, April 28, 2020.

B. Plaintiff Accepts Proposed Discovery Dates

Through my fault alone, I failed to participate when the parties conferred several weeks ago for the joint
letter. However, please be advised that Plaintiff accepts the proposed dates at this tine subject, of course, to
further amendment as the matter progresses.

C. PlaintifPs Description of the Action.

Plainuff hereby offers his account of the claim:

Plaintiff, a Black American male, was the victine of an arrest by the Woodbridge Police based on a faulty match by a facial
recognition technology which, upon information and belief, uses algorithms that are biased against African Americans.
Moreover, Defendants either intentionally or with reckless disregard ignored that all the facts were exculpatory and made it
obvious and manifest that Plaintiff had nothing to do whatsoever with the underlying crime. Indeed, all of the physical
evidence was exculpatory. Inter alia, the facts that defendants ignored were that:
Case 2:21-cv-04021-JXN-LDW Document 29 Filed 08/05/21 Page 9 of 9 PagelD: 429

1. Plaintiff is 5°7 while the Tennessee Driver's License which Woodbridge based its request for a facial recognition
match indicated the bearer was 6'2. Additionally, witnesses identified the suspect as 5°10.

No

Defendants either had or should have had ample fingerprints of the suspect which would be exonerating.

Qs

» Defendants either had or should have had DNA information of the suspect which would have been exonerating,

*”

. Defendant either had or should have had a sneaker of the suspect which would have been exonerating,

\y

» Plaintiff had never had a driver’s license until a year after the incident at the basis of this lawsuit so that be could
not have rented the car and driven the car tnvolved in the underlying crime.

6. Plaintiff had an impregnable alibi as he was a Western Union office in Patterson at the exact time of the
underlying crime.

Because the underlying crime involved an attempted assault on a police officer by a vebicle, Plaintiff was subjected to cruel
and intimidating treatment by all defendants. This included an attempt to bring Plaintiff to a back room without cameras to
attempt to beat him up- an attempt only thwarted when plaintiff feigned an asthma attack. Plaintiff was kept in intake
Jor seven days which subjected him to cruel and unusual treatment. Despite all of the facts being exculpatory, the defendants
persisted in the wrongful and malicious prosecution. Plaintiff was threatened with a twenty-year sentence in order to get him
to take a plea bargain. It was only on the eve of trial, some ten months later that the court demanded some evidence if the
State were to proceed.

Upon information and belief, Defendant entities and individuals have histories which provide a predicate for Monnll and
analogous liability to be developed through broad discovery.

This ordeal deprived Plaintiff of his liberty, subjected him to cruel and unusual punishment, interfered with his work life,
interfered with his personal life, interfered with this business reputation, and required payment to a private lanyer, and
caused him great anxiety which continues to trouble him, Plaintiff's claims arise under both Federal law and state law.

C. Conclusion
Thank you for your courtesies in this matter and I look forward to out (virtual) conference tomorrow.

Respectfully submitted,

DWS/swd if! yl

Daniel W. Sexton
cc Lori Dvorak via ECF only
Vrederick L, Rubenstein via ECE only
Jordyn Jackson, DAG via ECR only
Chent via email only
